DETAILED ACTION

Remarks
Claims 24-43 have been examined and rejected. This Office action is responsive to the amendment filed on 12/16/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 24-34, 38, 40, 42, and 43 are objected to because of the following informalities:  
Claim 24 [line 2] and 34 [line 3] recite “the social networking system”; however, they should recite - - a social networking system - -.
Claim 24 [line 6] and 34 [line 7] recite “users of the social networking system”; however, they should recite - - the users of the social networking system - -.
Claims 25-33 recite ‘method of’; however, they should recite - - the computer-implemented method of - -.
Claims 30 and 40 recite ‘the affinity between at least one user interest and the product’; however, they should recite - - an affinity between at least one user interest and the product - -.
Claims 33 and 43 recite ‘a customized appearance specific to the viewing user’; however, they should recite - - the customized appearance specific to the viewing user - -.
Claims 38, 42, and 43 recite ‘the computer program code for’; however, they should recite - - computer program code for - -.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 24-42 are directed to a method (process) and a computer program product (machine or manufacture).  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 24 recites abstract limitations, including:
storing profiles and connections of users of a social networking system, each user profile including at least one user interest; receiving, from the entity, one or more products for sale to be provided for presentation to users; receiving, from the entity, a request to associate the one or more products with a page created by the entity in the social networking system; in response to receiving, associating the one or more products with the page, wherein the page includes an indication of the entity; receiving a request to access the page associated with the entity, the 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents  
a fundamental economic practice (including hedging, insurance, mitigating risk)
a commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
a process for managing relationships or interactions between people (including social activities, teaching, and following rules or instructions)
and are therefore a method of organizing human activity.  More specifically, other than reciting “a computer-implemented method” and “a computer program product comprising a non-transitory computer-readable storage medium containing computer program code for”, nothing in the claim elements precludes the abstract steps recited above from practically being performed by a human.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.

Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using generic computer components (i.e. a computer-implemented method, a computer program product comprising a non-transitory computer-readable storage medium containing computer program code etc.).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 
Thus, even when viewed as an ordered combination, nothing in claims 24 and 34 add significantly more (i.e. an inventive concept) to the abstract idea.  

Claims 25-33 and 35-43 act to further characterize the products, entities, and users in the social network, and therefore further recite, and are further directed to abstract concepts (a method of organizing human activity) for the same reasons as those identified with respect to claims 24 and 34.  Claims 29-30 and 39-40 further recite targeting criteria.  Claims 33 and 43 further recite the page visually distinguishes a product.  The claims as a whole merely describes how to generally “apply” the concept of storing and displaying products in a computer environment.  The functions of the additional elements are recited at a high level of generality, and, as applied, are a tool used in their ordinary capacity to perform the abstract limitations, and therefore amount to “apply it.”  Generic forms of data gathering and data output that are well-understood and conventional represent forms of insignificant extra solution activity.  For the reasons described above with respect to claims 24 and 34, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 24, claim 24 recites a computer-implemented method comprising:
storing one or more user profiles of users of the social networking system and a set of connections among the users, each user profile including information corresponding to at least one user interest; receiving, from the entity, one or more products for sale by an entity, the one or more products to be provided for presentation to users of the social networking system; receiving, from the entity, a request to associate the one or more products with a page created by the entity in the social networking system; in response to receiving the request from the entity, associating the one or more products with the page created by the entity in the social networking system, wherein the page includes an indication of the entity in the social networking system; receiving, at the social networking system from a viewing user, a request to access the page associated with the entity in the social networking system, the viewing user associated with a corresponding user profile connected to the page; in response to the request to access the page from the viewing user, determining, by the social networking system, an affinity of the 

The specification [0036] discloses the principal object of the present invention is to provide Global Online Platform and Framework for Brands Social Networks (BSN) where brand owners and users or customers or prospective customers can create or generate categories Brands Groups Lists or disclose or submit or publish portfolio of use or want to use brands and create or join brands related brand networks and communicate and collaborate with other same or same line or same category brands users or brand customers or brand networks members and share knowledge, information, experience.  
The specification [0039] discloses another important objective of the present invention is to provide one source products and services supports, information, knowledge, comparison, advertising, marketing, sales, promotion, e-commerce services to the customers.  
The specification [0040] discloses another significant aspect of the present invention is to provide Search, Match and Compare Engine to search the Branded products and services and related contents resources.  
The specification [0042] discloses another significant aspect of the present invention is to provide platform to facilitate creation of brands related User Generated or Created Contents (UGC) or Consumer Generated Content (CGC) including blog, article, comments, video, photos, presentation, stories and other resources.
The specification [0061] discloses Brand Network and Brand Network Page: Brand network is user or expert or brand owner administrator or BSN system administrator-created brand-specific public or private or trusted social networks. Any user of global brands networks 
The specification [0177] discloses user & content store 408 can also store user account information, transactions, actions, user security information, user profile data, or the like.
The specification [0216] discloses FIG. 13 illustrates embodiments of screens 1300 useable to public to view the user's profile page.
The specification [0217] discloses FIG. 14 illustrates embodiments of screens 1400 useable to manage the user's 1401 and expert's profile 1405 and extended profiles 1403 including work profile 1402 and Education Profile 1406.
The specification [0221] discloses FIG. 18 illustrates embodiments of screens 1800 useable to public to view the Brand Network Page displaying product or service picture or image 1800, all Brand Network's Members list and profiles links 1802, All Public Brand Networks Group List of authorized Brand Owner 1803, Federated and Collaborative Brand Networks Group List 1804, Brand Owner and Brand's details 1805, Brand Network's Statistics 1806, News 1807 and all types of publications from all administrators 1809 and content authors, experts and members 1808 and all attached applications and services with Brand Network's Page 1810
The specification [0223] discloses FIG. 20 illustrates embodiments of screens 2000 useable to create new brand network… including “Brand related keywords.”

The specification [0228] recites FIG. 25 illustrates embodiments of screens 2500 useable to compose brand network specific publication contents including Publication title, select brand network to publish publication, select composition type including structure and pre-created structure specific tags, free form and application specific including Blog, Article, Wiki, News, Slide show, Resource type including text, video, audio, photo or image and like.

The specification appears to generally disclose a social network ([0036]).  The specification appears to generally disclose storing user profiles ([0177]).  The specification appears to generally disclose creation of a “brand network” including “Brand related keywords” (see [0223]).  However, the specification does not disclose a computer implemented method comprising storing one or more user profiles of users of the social networking system and a set of connections among the users, each user profile including information corresponding to at least one user interest; receiving, from the entity, one or more products for sale by an entity, the one or more products to be provided for presentation to users of the social networking system; receiving, from the entity, a request to associate the one or more products with a page created by the entity in the social networking system; in response to receiving the request from the entity, associating the one or more products with the page created by the entity in the social networking system, wherein the page includes an indication of the entity in the social networking system; receiving, at the social networking system from a viewing user, a request to access the page associated with the entity in the social networking system, the viewing user associated with a corresponding user profile connected to the page; in response to the request to access the page from the viewing user, determining, by the social networking system, an affinity of the viewing user for a keyword associated with a product from the one or more products based on the user profile of the viewing user; in response to the determined affinity, selecting the product 

Regarding claim 34, claim 34 contains substantially similar limitations to those found in claim 24.  Consequently, claim 34 is rejected for the same reasons.
Regarding claims 25-33 and 35-43, claims 25-33 and 35-43 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on parent claims failing to comply with the written description requirement.

Regarding claims 25 and 35, the specification further does not disclose wherein the one or more products associated with the page in the social networking system include an additional product message for accessing one or more additional products.
Regarding claims 26 and 36, the specification further does not disclose wherein the one or more products associated with the page in the social networking system include information about the entity associated with the page.
Regarding claims 27 and 37, the specification further does not disclose wherein the one or more products associated with the page in the social networking system are associated with one or more keywords describing the one or more products, the one or more keywords defined by the entity.
Regarding claims 28 and 38, the specification further does not disclose selecting, by the social networking system, the product from the one or more products is further based on the one or more keywords associated with the product.
Regarding claims 29 and 39, the specification further does not disclose wherein at least one keyword of the one or more keywords describing a product comprises targeting 
Regarding claims 30 and 40, the specification further does not disclose wherein the targeting criteria are selected from a group consisting of: an interest, a location, an event type, a type of connection, an additional user, an action, an employer, an educational institution, the affinity between at least one user interest and the product, or any combination thereof.
Regarding claims 31 and 41, the specification further does not disclose wherein at least one keyword of the one or more keywords associated with a product of the one or more products comprises a characteristic describing the product.
Regarding claims 32 and 42, the specification further does not disclose selecting, by the social networking system, the product from the one or more products is further based on the information corresponding to the user interest in the user profile associated with the viewing user.
Regarding claims 33 and 43, the specification further does not disclose providing the selected product for presentation on the page such that the page has a customized appearance specific to the viewing user comprises displaying the selected product to visually distinguish the selected product from additional products.

Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As discussed above with respect to the written description requirements, the specification appears to generally disclose a social network ([0036]).  The specification appears to generally disclose storing user profiles ([0177]).  The specification appears to generally 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" (see MPEP 2164.01(a)).  Examiner has considered each of these factors:
(A) The breadth of the claims - With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims.  The claims comprise a 
(B) The nature of the invention and (C) The state of the prior art - Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  Information published for the first time after the filing date generally cannot be used to show what was known at the time of filing.  A prior art search was performed and applicant’s state of the prior art considered (see instant specification [0003-0035]).  Based on the nature of the invention and the state of 
(D) The level of one of ordinary skill – The specification must be enabling to persons skilled in the art.  The specification is enabling if it enables those skilled in the art, to carry out the aspect proper to their specialty.  As discussed above, the specification fails to disclose the claimed method in such a manner that one of ordinary skill in the art could make and use the entire scope of the claimed invention without undue experimentation (see MPEP 2164.05(b)).
(E) The level of predictability in the art and (F) The amount of direction provided by the inventor - The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction.  The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  The specification does not provide guidance on how to perform the claimed method.  The amount of direction provided by the inventor and the level of predictability in the art are not such that one of ordinary skill in the art could make and use the entire scope of the claimed invention without undue experimentation (see MPEP 2164.03).
(G) The existence of working examples – Working examples were not provided in the specification.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – Applicant has not provided a disclosure regarding a method comprising storing one or more user profiles of users of the social networking system and a set of connections among the users, each user profile including information corresponding to at least one user interest; receiving, from the entity, one or more products for sale by an entity, the one or more products to be provided for presentation to users of the social networking system; 

Based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).  

Regarding claim 34, claim 34 contains substantially similar limitations to those found in claim 24.  Consequently, claim 34 is rejected for the same reasons.
Regarding claims 25-33 and 35-43, claims 25-33 and 35-43 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on parent claims as failing to comply with the enablement requirement.  Further, with respect to claims 25-33 and .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 24, claim 24 recites:
[line 2], one or more user profiles of users of the social networking system
[line 3], each user profile
[line 13], a corresponding user profile connected to the page
[line 17], the user profile of the viewing user
The relationship between these elements is unclear.  The claims do not previously recite a user profile of the viewing user.  It is unclear if this limitation is intended to refer back to any of the previously recited profiles.  For the purposes of examination, this limitation is interpreted as:
a second profile of the viewing user

Claim 24 further recites:
[line 7], a page created by the entity in the social networking system
[line 9], the page created by the entity in the social networking system
[line 12], the page associated with the entity in the social networking system
[lines 10, 18, 19], the page

The relationship between these elements is unclear.  The claims do not previously recite a page associated with the entity in the social networking system.  It is unclear if this limitation is intended to refer back to any of the previously recited profiles.  If the page associated with the entity in the social networking system is not intended to be the page created by the entity in the social networking system, it is unclear as to which pages lines 10, 18, and 19 are intended to refer. For the purposes of examination, these limitation is interpreted as:
[line 7], a first page created by the entity in the social networking system
[line 9], the first page created by the entity in the social networking system
[line 12], a second page associated with the entity in the social networking system
[lines 10, 18, 19], a third page

Regarding claim 34, claim 34 contains substantially similar limitations to those found in claim 24.  Consequently, claim 34 is rejected for the same reasons.
Regarding claims 25-33 and 35-43, claims 25-33 and 35-43 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim. 

Regarding claims 25-27, 33, 35-37, and 43, claims 25-27, 33, 35-37, and 43 further recite “the page” and “the page in the social networking system”.  As discussed above with respect to the independent claims, it is unclear as to which previously recited page “the page” refers to.  Limitations reciting “the page” are similarly interpreted as “a third page.”  Additionally, the claims do not previously recite a page in the social networking system.  It is unclear as to 
a fourth page in the social networking system

Regarding claims 25-27, claims 32 and 42 further recite “the user profile associated with the viewing user.”  The claims do not previously recite a user profile associated with the viewing user.  It is unclear as to which if any of the user profiles recited in the independent claims  “the user profile associated with the viewing user” is intended to refer.  For the purposes of examination, these limitation is interpreted as:
a third profile of the viewing user

	Regarding claims 27 and 37, claims 27 and 37 recites “associated with one or more keywords describing the one or more products, the one or more keywords defined by the entity.”  It is unclear how “the one or more keywords defined by the entity” is intended to relate to “one or more keywords describing the one or more products.”  It is unclear whether the limitation is intended to recite “associated with one or more keywords describing the one or more products and the one or more keywords defined by the entity.”  However, the claims previously do not recite one or more keywords defined by the entity.  It is unclear whether the limitation is intended to recite “associated with one or more keywords describing the one or more products, wherein the one or more keywords are defined by the entity.”  For the purposes of examination, this limitation is interpreted as:
associated with one or more keywords describing the one or more products and one or more keywords defined by the entity 

Regarding claims 28-31 and 38-41, claims 28-31 and 38-41 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  

Regarding claims 28 and 38, claims 28 and 38 recites “the one or more keywords associated with the product.”  It is unclear if “the one or more keywords associated with the product” is intended to relate to “the one or more products associated with the page in the social networking system are associated with one or more keywords.”  For the purposes of examination, this limitation is interpreted as:
one or more keywords associated with the product

Regarding claims 29-30 and 39-40, claims 29-30 and 39-40 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claims 29 and 39, claims 29 and 39 recites “the one or more keywords describing a product.”  It is unclear if “the one or more keywords describing a product” is intended to relate to any previously recited keywords.  For the purposes of examination, this limitation is interpreted as:
one or more keywords describing a product

Regarding claims 30 and 40, claims 30 and 40 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claims 30 and 40, claims 30 and 40 recite “a group consisting of”… “any combination thereof.”  It is unclear as to which previous imitations “thereof” is intended to refer.  For the purposes of examination, this limitation is interpreted as:
a group consisting of.

Regarding claims 31 and 41, claims 31 and 41 recites “the one or more keywords associated with a product.”  It is unclear if “the one or more keywords associated with a product” is intended to relate to “the one or more products associated with the page in the social networking system are associated with one or more keywords.”  For the purposes of examination, this limitation is interpreted as:
one or more keywords associated with the product

Regarding claims 32 and 42, claims 32 and 42 further recite “the information corresponding to the user interest in the user profile associated with the viewing user.”   The claims do not previously recite information corresponding to a user interest.  The claims do not previously recite a user profile associated with the viewing user.  It is unclear as to which if any of the user profiles recited in the independent claims “the user profile associated with the viewing user” is intended to refer.  For the purposes of examination, these limitation is interpreted as:
second information corresponding to a second user interest in a third user profile associated with the viewing user

Response to Arguments
The Examiner acknowledges the Applicant’s cancellation of claims 22 and 23 and the addition of claims 24-43.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hill (US 20080228595 A1) see Figs. 1-21 and [0049-0055].  Marble (US 20090192873 A1) see Figs. 1-24 and [0076-0081].  Sandoval (US 20090216750 A1) see Figs. 1-10 and [0034-0036].  Trout (US 20090276459 A1) see Figs. 1-35 and [0125-0131].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143